 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MARY P. WILEY,                                    )
 4                                                     )
                           Petitioner,                 )        Case No.: 2:18-cv-0360-GMN-DJA
 5
            vs.                                        )
 6                                                     )                     ORDER
     NANCY A. BERRYHILL, Commissioner of               )
 7   Social Security                                   )
                                                       )
 8                         Respondent.
 9
            Pending before the Court is the Report and Recommendation (“R&R”) of United States
10
     Magistrate Judge Daniel J. Albregts, (ECF No. 25), which recommends that Petitioner Mary
11
     Wiley’s (“Petitioner’s”) Motion to Remand, (ECF No. 19), be denied and Social Security
12
     Commissioner Nancy A. Berryhill’s (“Respondent’s”) Motion to Affirm, (ECF No. 20), be
13
     granted. Magistrate Judge Albregts set a deadline of December 18, 2019, for objections to the
14
     R&R.
15
            A party may file specific written objections to the findings and recommendations of a
16
     United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17
     D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18
     determination of those portions to which objections are made. Id. The Court may accept, reject,
19
     or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20
     28 U.S.C. § 636(b)(1); D. Nev. Local R. IB 3-2(b). Where a party fails to object, however, the
21
     Court is not required to conduct “any review at all . . . of any issue that is not the subject of an
22
     objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23
     that a district court is not required to review a magistrate judge’s report and recommendation
24
     where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25
     1122 (9th Cir. 2003).

                                                  Page 1 of 2
 1        Here, no objections were filed, and the deadline to do so has passed. Accordingly,
 2        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 25), is
 3   ADOPTED in full.
 4        IT IS FURTHER ORDERED that Petitioner’s Motion to Remand, (ECF No. 19), is
 5   DENIED.
 6        IT IS FURTHER ORDERED that Respondent’s Motion to Affirm, (ECF No. 20), is
 7   GRANTED.
 8        The Clerk shall enter judgment accordingly and close the case.
 9
10                    30 day of December, 2019.
          DATED this ____
11
12                                             ___________________________________
                                               Gloria M. Navarro, District Judge
13                                             United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                             Page 2 of 2
